MARSHALL, C. J.
Where F., innocently and in good faith enters into a ceremonial marriage with J., which is vbid when contracted because J. has at the time a valid and subsisting contract of marriage with .M., the removal of the impediment to such marriage by the death of M., and the continued cohabitation between F. and J. after the death of M., operate as a ratification and a validation of such marriage as to F. from the date of the death of M., though the death of M. may not have been known to F. and J.; the intent and actual agreement to be married which inhered in the ceremonial marriage innocently contracted by F. will be imputed by the law to the cohabitation after the death of M. so as to establish a valid marriage at common law.
Judgment reversed and judgment for plaintiff in error.
Day, Allen, Jones and Matthias, JJ., concur.